—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered November 22, 1991, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the first degree and criminal possession of a weapon in the third degree and sentencing him, as a second felony offender, to concurrent terms of 25 years to life and 3 Vi to 7 years, respectively, unanimously affirmed.
Because defendant never moved to withdraw his plea, his claim that his plea was not knowingly and intelligently entered is unpreserved for appellate review as a matter of law (People v Lopez, 71 NY2d 662), and we decline to reach it in the interest of justice. Defendant’s contention that the sentence improperly subjected him to double punishment and was improperly based on unreliable information contained in the presentence report is without merit, no issue having been raised as to the validity of the postplea charge (People v Outley, 80 NY2d 702, 713). Defendant’s contention that the sentence is excessive is also without merit. Concur—Murphy, P. J., Carro, Ross and Asch, JJ.